74 F.3d 1244
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.John C. WRAY, II, Appellant,v.David AVERY;  Harold W. Clarke;  Charles West, Appellees.
No. 95-2500.
United States Court of Appeals, Eighth Circuit.
Submitted:  January 19, 1996.Filed:  January 23, 1996.

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Nebraska inmate John Wray appeals the district court's1 grant of summary judgment to defendant prison officials in his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record and the parties' briefs, we conclude that summary judgment was properly granted, and we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska